Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed 6/22/2022 has been entered.  Claims 15 and 28 were cancelled.  Claims 1, 16-22 and 24-27 were amended.  Claims 1-14 and 16-27 are pending.

Applicants amendment has necessitated a new rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “monomer residues of hydroxybutyrates” and “monomer residues of different hydroxyalkanoates” which are vague and indefinite terms.  The metes and bounds of what is encompassed by the term “residues” is unclear.  It is unclear how the structure of the “residues” differ from the structure of the hydroxybutyrate.  Furthermore, the scope of the residues of different hydroxyalkanoates is unclear because the structure of the residues cannot be deciphered.  Claims 2, 3, 8, 9, 17, 18 and 22 recite the limitation “monomer residues” as well.  Claims 2-14 and 17-27 are rejected for depending on claims 1 and 16.  

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant argues the term “monomer residue” is synonymous to a monomer repeat unit.  The Examiner is not persuaded by this argument because the term residues defined by a structure.  The scope of what constitutes a monomer residue is indefinite.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11, 14 and 23  are rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnaswamy et al. (US 9,353,258; patented May 31, 2016) in view of Jogikalmath et al. (US 2014/0106964; published April 17, 2014).
Applicant’s Invention
Applicant claims a granular composition comprising a plurality of granulates selected from the group consisting of seeds, fertilizers and pesticides having a first biodegradable coating layer applied over the granulates comprising 70-99 mole percent hydroxybutyrates and 1-30 mole percent hydroxyalkanoates having 5 to 22 carbon atoms and a second biodegradable coating layer comprising at least one polymer selected from polycaprolactone, polylactic acid, polybutylene succinate… etc.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1-3, 8, 9, 11, 13-15 and 23 of the instant application, Krishnaswamy et al. teaches polymer blends comprising polybutylene succinate and polyhydroxyalkanoates copolymers and methods of making articles, films and laminates with the polymers (abstract).  In one embodiment the biodegradable copolymers include 3-hydroxybutyrate and one or more comonomers selected from 5-95 weight % 3-hydroxybutyrate, 3-hydroxyhexanoate and 3-hydroxyoctanoate in amounts ranging from 25-80 weight% of the copolymer (column 2, lines 44-53 and 62-67).  The films produced by the compositions make biodegradable laminates where layers of the polymers are stacked to impart various properties in hardness, softness, flexibility, opaqueness and the like (column 8, lines 10-26).  Two layers of laimiates are taught (column 8, lines 27-30).
With respect to claim 7 of the instant application, Krishnaswamy et al. teaches the polyhydroxyalkanoates have a molecular weight of about 600,000-2,000,000 Daltons (column 2, lines 54-61).  
  	With respect to claims 4-6 of the instant application, Krishnaswamy et al. teaches the compositions are used as coatings for pelleted fertilizer, pesticides and seeds (column 22, lines 26-38).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Krishnaswamy et al. do not teach a plurality of granulates are present.  It is for this reason that Jogikalmath et al. is joined.
Jogikalmath et al. teach the seed coating systems comprising encapsulated active ingredients comprising active ingredients encapsulated in polymeric coatings (abstract).  The need to protect seeds over a prolonged period of time during the seed lifecycle requires protection of the seed [0006].  The active ingredients are particles selected from pesticides and fertilizer bound to a seed by the polymeric coating [0017-18].  The coated seeds are made by coating granules with a binder on the surface of the seed and polymers include naturally derived polymers [0045-46].  A plurality of the granules are used to coat the seeds [0018].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Krishnaswamy et al. and Jogikalmath et al. both teach polymeric seed coatings.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Krishnaswamy et al. and Jogikalmath et al. to include a plurality of granulates with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Krishnaswamy et al. and Jogikalmath et al. to further include coating seeds by coating granules and a binder on the surface of seed to protect seed for a prolonged period of time.  
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that applying two different layers is not taught.  Applicant argues that by applying two different layers it is possible to obtain better control of biodegradation and barrier versus when the polymers are combined and applied in a single coating layer.  The Examiner is not persuaded by this argument because Krishnaswamy et al. teach films produced by the compositions make biodegradable laminates where two layers of the polymers are stacked to impart various properties in hardness, softness, flexibility, opaqueness and the like (column 8, lines 10-30).  Therefore, layering the polymers in two layers is taught by Krishnaswamy et al.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnaswamy et al. (US 9,353,258; patented May 31, 2016) in view of Jogikalmath et al. (US 2014/0106964; published April 17, 2014) as applied to claims 1-9, 11, 13-15 and 23 in view of Watanabe (US 2010/0189799; published July 29, 2010).
Applicant’s Invention
Applicant claims a granular composition comprising a plurality of granulates selected from the group consisting of seeds, fertilizers and pesticides having a first biodegradable coating layer applied over the granulates comprising 70-99 mole percent hydroxybutyrates and 1-30 mole percent hydroxyalkanoates having 5 to 22 carbon atoms.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Krishnaswamy et al. and Jogikalmath et al. are addressed in the 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Krishnaswamy et al. and Jogikalmath et al. do not teach the granulates with a particle size before coating is 1-25 mm.  It is for this reason that Watanabe is joined.
Watanabe teaches coated granules containing bioactive substances coated with urethane resin that are degradable in soil (abstract).  The coated granules are obtained by reacting 5-45 parts aromatic polyisocyanate with an alcohol mixture comprising 10-90 part by weight polycaprolactonepolyol [0043]. The particle size of the coated granules are usually 0.1-15 mm [0057].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Krishnaswamy et al., Jogikalmath et al. and Watanabe all teach polymeric seed coatings.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Krishnaswamy et al., Jogikalmath et al. and Watanabe to include granulates with a particle size of 1-25 mm with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Watanabe to further include granulates with a particle size of 0.1-15 mm.

Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnaswamy et al. (US 9,353,258; patented May 31, 2016) in view of Jogikalmath et al. (US 2014/0106964; published April 17, 2014) as applied to claims 1-9, 11, 13-15 and 23 in view of Kimoto et al. (US 6036971; patented March 14, 2000).
Applicant’s Invention
Applicant claims a granular composition comprising a plurality of granulates selected from the group consisting of seeds, fertilizers and pesticides having a first biodegradable coating layer applied over the granulates comprising 70-99 mole percent hydroxybutyrates and 1-30 mole percent hydroxyalkanoates having 5 to 22 carbon atoms.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Krishnaswamy et al. and Jogikalmath et al. are addressed in the 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Krishnaswamy et al. and Jogikalmath et al. do not teach the first biodegradable coating further comprises 5-95% polycaprolactone or less than 1% polyurethane.  It is for this reason that Kimoto et al. is joined.
Kimoto et al. teach coated granular pesticides comprising polymer resin film (abstract).  Films used to cover the granular pesticide are biodegradable polymers that preferably comprise 0.1-30% weight of the film and are selected from polycaprolactone and urethane bond containing polyesters (column 8, line 34 through column 9, line 40).  A preferred coating composition comprising 20% polycaprolactone provided a film which disintegrated after 2 months and decayed after 6 months (Table 5 and Table 11, Example 38).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Krishnaswamy et al., Jogikalmath et al. and Kimoto et al. all teach polymeric seed coatings.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Krishnaswamy et al., Jogikalmath et al. and Kimoto et al. to include 5-95% polycarprolactone with less than 1% polyurethane with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Kimoto et al. to include a biodegradable coating layer comprising 20% polycaprolactone because it forms a film that disintegrates after 12 months.

Claim 16-22, 24 and 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnaswamy et al. (US 9,353,258; patented May 31, 2016) in view of Jogikalmath et al. (US 2014/0106964; published April 17, 2014).
Applicant’s Invention
Applicant claims a method of controlled release of a granular composition comprising providing a granular composition Applicant claims a granular composition comprising a plurality of granulates selected from the group consisting of seeds, fertilizers and pesticides having a first biodegradable coating layer applied over the granulates comprising 70-99 mole percent hydroxybutyrates and 1-30 mole percent hydroxyalkanoates having 5 to 22 carbon atoms and a second biodegradable coating layer comprising at least one polymer selected from polycaprolactone, polylactic acid, polybutylene succinate… etc.,  dispersing the compositions over soil and dissolving the polymers in moisture in the soil.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Krishnaswamy et al. teach polymer blends comprising polybutylene succinate and polyhydroxyalkanoates copolymers and methods of making articles, films and laminates with the polymers (abstract).  In one embodiment the biodegradable copolymers include 3-hydroxybutyrate and one or more comonomers selected from 5-95 weight % 3-hydroxybutyrate, 3-hydroxyhexanoate and 3-hydroxyoctanoate in amounts ranging from 25-80 weight% of the copolymer (column 2, lines 44-53 and 62-67).  
With respect to claim 7 of the instant application, Krishnaswamy et al. teaches the polyhydroxyalkanoates have a molecular weight of about 600,000-2,000,000 Daltons (column 2, lines 54-61).  Krishnaswamy et al. teaches the compositions are used as coatings for pelleted fertilizer, pesticides and seeds (column 22, lines 26-38).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Krishnaswamy et al. do not teach a plurality of granulates are present or applying the formulation to soil and releasing the active ingredients by moisture.  It is for this reason that Jogikalmath et al. is joined.
Jogikalmath et al. teach the seed coating systems comprising encapsulated active ingredients comprising active ingredients encapsulated in polymeric coatings (abstract).  The need to protect seeds over a prolonged period of time during the seed lifecycle requires protection of the seed [0006].  The active ingredients are particles selected from pesticides and fertilizer bound to a seed by the polymeric coating [0017-18].  The coated seeds are made by coating granules with a binder on the surface of the seed and polymers include naturally derived polymers [0045-46].  A plurality of the granules are used to coat the seeds [0018].  The formulations are applied to soil and the polymeric coating release the active ingredients by a trigger that is moisture [0043-45].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Krishnaswamy et al. and Jogikalmath et al. both teach polymeric seed coatings.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Krishnaswamy et al. and Jogikalmath et al. to include a plurality of granulates and to release the ingredients in soil by exposure to moisture with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Krishnaswamy et al. and Jogikalmath et al. to further include coating seeds by coating granules and a binder on the surface of a seed to protect the seed for a prolonged period of time and allow the active ingredients to release upon exposure to moisture.  

Claims 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnaswamy et al. (US 9,353,258; patented May 31, 2016) in view of Jogikalmath et al. (US 2014/0106964; published April 17, 2014) as applied to claims 1-9, 11, 13-15 and 23 in view of Kimoto et al. (US 6036971; patented March 14, 2000).
Applicant’s Invention
Applicant claims a method of controlled release of a granular composition comprising providing a granular composition Applicant claims a granular composition comprising a plurality of granulates selected from the group consisting of seeds, fertilizers and pesticides having a first biodegradable coating layer applied over the granulates comprising 70-99 mole percent hydroxybutyrates and 1-30 mole percent hydroxyalkanoates having 5 to 22 carbon atoms and a second biodegradable coating layer comprising at least one polymer selected from polycaprolactone, polylactic acid, polybutylene succinate… etc.,  dispersing the compositions over soil and dissolving the polymers in moisture in the soil..
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Krishnaswamy et al. and Jogikalmath et al. are addressed in the 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Krishnaswamy et al. and Jogikalmath et al. do not teach the first biodegradable coating further comprises 5-95% polycaprolactone or less than 1% polyurethane.  It is for this reason that Kimoto et al. is joined.
Kimoto et al. teach coated granular pesticides comprising polymer resin film (abstract).  Films used to cover the granular pesticide are biodegradable polymers that preferably comprise 0.1-30% weight of the film and are selected from polycaprolactone and urethane bond containing polyesters (column 8, line 34 through column 9, line 40).  A preferred coating composition comprising 20% polycaprolactone provided a film which disintegrated after 2 months and decayed after 6 months (Table 5 and Table 11, Example 38).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Krishnaswamy et al., Jogikalmath et al. and Kimoto et al. all teach polymeric seed coatings.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Krishnaswamy et al., Jogikalmath et al. and Kimoto et al. to include 5-95% polycarprolactone with less than 1% polyurethane with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Kimoto et al. to include a biodegradable coating layer comprising 20% polycaprolactone because it forms a film that disintegrates after 12 months.
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617